X




                                     No. 03-14-00457-CV




                                             In the
                         UNITED STATES COURT of APPEALS
                                    for the THIRD CIRCUIT




                                     LINDA BALDWIN,
                                      Plaintiff- Appellant

                                              V.


                    ZURICH AMERICAN INSURANCE COMPANY,
                                     Defendant - Appellee




              On Appeal from the 261st District Court of Travis County, Texas
             CAUSE NO. D-l-GN-13-001281, Gisela D. Triana, Judge Presiding



                                     APPELLATE BRIEF


                                 CHANGE OF ADDRESS


TO THE HONABLE JUDGE OF SAID COURT: Linda Baldwin, Appellant gives no
change of address from 10151 Dorrell Lane, #1164 Las Vegas, NV 89166 to 9
Prairie Court, Las Vegas NV 89149


                                                              tfespectfully Submitted
                                                             Linda Baldwin, Pro se
                                                             9182 Brilliant Prairie Court
                                                             Las Vegas, Nevada 89149
                                                             512-605-7638



                                                                                 r^RECEIVEDN
                                                                                     DEC 0 7 2015
                                                                                  THIRD COURTOF APPEALS y
                               CERTIFICATE OF SERVICE

       I, Linda Baldwin, hereby certify that on this November 30, 2015, 2014,1 served a true
and correct copy of Appellant's Brief change of address, via mail, as follows:

Jessica McCarthy
Flahive, Ogden, Latson
P.O. Box Drawer 201329
Austin, Texas 78720




                                                            inda Baldwin?Pro se
                                                          9182 Brilliant Prairie Court
                                                          Las Vegas, Nevada 89149
                                                          512-605-7638
                  w.iuaHimwih
                                                                                              U.S. POSTAGE
                                                                                               "Ma
                                                                                              LAS VEGAS, NV-
                               I
                                                                                                89128
"»***$$&
                                                                                              DEC 01, 15
                                                                                                AMOUNT
                                                  roirtL wtvicc*
                                                        1000
                                                                               78711
                                                                                                $3.94
                                                                                              R2304Y122332-04
               7D15 1SED DDDl 5DA5 7TAA
                                                                          ;;
           m                                                                      a
                                     C^cA,
                          M^ Tx -iij/l
           7S7i 1254747        IlI'M'll'll'-ll'h'll      Ill|l||l''|.||||.ll,|||.lll|,l|.l|